Citation Nr: 1038003	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to September 
1971. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The veteran testified before the undersigned Veterans Law Judge 
in September 2008.  A transcript of the hearing is associated 
with the claims file.

In a February 2009 Board decision, these claims were remanded for 
additional development, to include providing the Veteran VA 
examination.  The requested actions having been completed, the 
claim is now again before the Board. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the diagnosed cervical disc disease and degenerative joint 
disease of the cervical spine is the result of active service, 
nor may it be presumed to be the result of active service.

2.  The preponderance of the evidence is against a finding that 
the Veteran manifests a left hip disorder that is the result of 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder are 
not met.  38 U.S.C.A. § 1110, 1112(c), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a left hip disorder 
are not met.  38 U.S.C.A. § 1110, 1112(c), 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in June 2003, May 2006, and April 
2009 satisfied the duty to notify provisions for the issue of 
service connection, after which the claim for service connection 
was adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 
Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment records and identified VA and private treatment 
records.  In addition, following remand in February 2009, the RO 
further obtained clinical service treatment records and Workman's 
Compensation records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran submitted additional treatment records.  

VA examination was provided in this case in January 2005 and 
December 2009.  Addenda to the December 2009 report were provided 
in January and April 2010.  A medical opinion as to the etiology 
of the Veteran's diagnosed cervical spine and observed left hip 
discomfort was provided in December 2009, with addenda in January 
and April 2010.  The opinion considered the Veteran's medical 
history and review of the claims file, to include private and VA 
treatment records, Workman's compensation records, and service 
treatment records including service clinical treatment records.  
The Board finds that the opinions are supported by the evidence 
of record and provides adequate findings for adjudication of the 
Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

The Veteran identified private treatment records from a physician 
that he noted had performed neck surgery in 1996.  The Veteran 
indicated these records were no longer available, as the 
physician's office only kept them for seven years.  Thus, the 
Board concludes that further effots to obtain these unavailable 
records would be futile.  All other known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file and the Veteran has not contended 
otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Service Connection 

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as degenerative joint 
disease to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran argues that he has a neck disorder and left hip 
disorder that is the result of his active service.  Specifically, 
he argues that he injured his neck and left hip in a motorcycle 
accident that occurred during his period of active service, and 
that the symptoms he then experienced have been present from that 
time to the present.  In support of his contentions, he had 
provided the testimony of a medic and the lay statement of his 
former wife.  The medic provided a statement dated in September 
2004 attesting that he was on duty as a Special Forces medic at 
the Army Medical Center where the Veteran was treated in the 
emergency room following his motorcycle accident.  The medic 
stated the Veteran was a passenger and sustained a leg and neck 
injury.  He was treated for abrasions on his leg.  In a September 
2008 statement, the Veteran's former wife attested that the 
Veteran was in a motorcycle accident in 1970, and injured his 
neck, right elbow, and left hip.  He was hospitalized for 22 
days.  She stated that during their seven years of marriage his 
injuries, particularly to his neck, caused him physical pain, 
which caused strain on his abilities to work and on their 
marriage.

Service treatment records dated from 1969 to 1971, show that the 
Veteran was involved in a motorcycle accident in April 1970.  
Clinical service treatment records show he sustained an open chip 
fracture of the right olecranon with avulsion of skin overlying.  
He also sustained strain of his paraspinal cervical muscles.  He 
required surgical treatment for the right upper extremity, and 
underwent irrigation and debridement of the wound with primary 
closure.  He was hospitalized for 22 days and was diagnosed at 
discharge with right elbow abrasion, chip fracture of the 
olecranon process, and paresthesia, right fifth digit, secondary 
to contusion of ulnar nerve.  

The Veteran's reports of history and examination at induction 
into active service, dated in May 1969, shows a history of head 
and face injuries in a motor vehicle accident in 1968, but no 
current complaints, defects, diagnoses, or findings concerning 
his neck or left hip.  His reports of history and examination at 
discharge from active service, dated in June 1971, show residuals 
of fractured right elbow but no complaints, defects, diagnoses, 
or findings concerning his neck or left hip.  

Private treatment and VA treatment records are present in the 
record from 1991 through February 2010.  In addition, records are 
present from Workman's Compensation.  Records from Workmen's 
Compensation show the Veteran fractured his left shoulder in a 
fall in 2000 and sustained hearing loss during his post-service 
occupation.  Private and VA treatment records show that the 
Veteran was assessed with pain syndrome with muscle spasm in the 
mid back and left hip associated with on-the-job injury in 
October and November 1991, compression fracture at T7 associated 
with on-the-job injury in December 1991, myofascial neck pain 
status-post cervical laminectomy with fusion in 2001 and 
myofascial left hip pain consistent with sciatica in 2002.  These 
records document numerous other post-service injuries and 
treatment, including left shoulder injury in 2000 and C6 
laminectomy in about 1997.

A December 2004 VA examination for nonservice connected pension 
shows an occupational history of logging following active 
military service, largely operating equipment.  He reported last 
working in 2002, when he injured his low back and herniated a 
disc.  He reported rotator cuff surgery on the left shoulder in 
1985 and cervical diskectomy in 1996.  He was diagnosed with 
degenerative arthritis and low back pain with left leg radicular 
radiation.

A January 2005 VA examination report shows that the Veteran 
reported involvement in a motorcycle accident sustaining chip 
fracture of his right olecranon process and, after discharge, 
working in the logging industry where he reported he injured his 
back, neck, elbow, shoulders, and hips.  He reported onset of 
neck pain and progressive stiffness in approximately 1975 (over 
one year after his discharge from active service).  He stated the 
condition progressed until 1997, when he underwent a diskectomy 
at C6 level.  He was left with residual stiffness, limited range 
of motion, and soreness to his cervical region.  He stated he 
experienced additional injury as a truck driver when he snapped 
his neck in hyperextension causing herniation of a disk at C6.  
He described chronic stiffness and soreness, difficulty reaching 
above shoulder level, and limitation of motion.  

He also reported injuring his lower back when his 15 year old 
epileptic son fell.  The Veteran reached out to catch his son and 
caused significant strain to his lower back, from which he 
developed persistent low back pain and limited range of motion 
with radicular symptoms through his left buttock into his left 
leg, with left foot drag and resulting stumbling and falling.  He 
reported pain in the region of the greater trochanteric bursa, 
which he stated began while he was still working and climbing 
into and out of logging trucks.  

The examiner diagnosed a normal left hip joint with referred pain 
from degenerative disk disease of the lumbar spine, chronic 
bilateral greater trochanteric bursitis, and degenerative disk 
and degenerative joint disease of the cervical spine with 
surgical fusion, limiting active range of motion of the cervical 
spine.  The January 2005 examiner provided no opinion as to the 
etiology of the diagnosed neck and left hip disorders.  

In December 2009, the Veteran again underwent VA examination, at 
which time the examiner noted the claims file, to include service 
treatment records, service clinical records, and private and VA 
treatment records had been reviewed.  The examiner summarized the 
Veteran's pre-service motor vehicle accident with injury to teeth 
and facial bone, his report of the motorcycle accident during 
active service in 1970, and worked related injuries to the left 
thigh in 1976.  The examiner observed that review of the record 
revealed the open fracture to the right olecranon during active 
service in April 1970, on-the-job injury to the left shoulder in 
2000 with history of dislocation to the same shoulder in 1981; 
clinical findings of previous fusion at C5-6 in 2002 intact and 
without subluxation at other levels; left lumbar radiculopathy in 
2003 with neck pain and headaches since about 1998; herniation of 
lower back after lifting his son about one year prior to 2004; 
chronic neck pain and headaches in 2003 with an assessment of 
chronic neck pain post diskectomy and low back pain secondary to 
acute injury in 2003, resolving; a five year history of chronic 
low back pain with disk bulge in 2007 with a history of cervical 
disk; and clinical findings of intact skeletal structure with no 
destructive process in the left hip by X-ray in 2005.

The examiner observed that the Veteran could run two miles, walk 
five miles, and lift and carry up to 80 pounds at the time of his 
discharge in 1971.  He had right elbow stiffness and was unable 
to straighten it out but had no significant pain.  He had neck 
stiffness and pain at a level of 1 on a scale from 1 to 10, but 
that this did not affect his abilities.  He also had left hip 
pain in the buttock and hip joint on the side at a level of 1 on 
a scale from 1 to 10.  After service, the examiner noted, the 
Veteran went to work as a logger.  In 1975, he was hit by a metal 
object that struck his posterior left buttock and thigh down as 
far as his knee.  He was hospitalized overnight but had no 
fractures.  He lost two to three months from work and went 
through physical rehabilitation.  He returned to work as a 
logger.  The Veteran indicated he fell and injured his left 
shoulder and had possible dislocation in 1979 with left shoulder 
surgery in 1980.  He continued to work in the logging industry.  
He worked as a timber faller, carrying a chainsaw up and down 
hills to cut trees and trim them.  He did this for ten years 
until 1986.  He could walk five miles on a logging road, up and 
down hills, carrying a chainsaw on his shoulders.  He had ongoing 
left hip joint and neck pain that was worse after carrying the 
chainsaw.  He began driving a yarder, a piece of heavy equipment 
and, five years later, he began driving a truck.  If he walked 
more than two miles, and went up and down hills, the pain in his 
left hip would increase.  In the mid 1990s, he reported increased 
neck pain with numbness in his left hand.  He reported no 
specific injury but because of worsening symptoms, he had neck 
surgery in 1996 at the C6 level.  His neck pain decreased and 
left arm numbness resolved.  He experienced left hand weakness.  
He continued driving truck.  In 2002, he reported, his son had a 
seizure and in reaching to break his son's fall he developed 
sudden pain in his low back down his left leg with occasional 
tingling of the left foot.  The Veteran reported not being 
employed since 2002 due to back pain.  

After examining the Veteran, the examiner recorded an impression 
of low grade neck pain and intermittent headaches following the 
motorcycle accident during active service, cervical disk disease 
with left radiculopathy requiring surgery in 1996.  The examiner 
reviewed clinical findings and assessed status post anterior 
cervical fusion at C5-6 with degenerative disk changes and 
degenerative changes at the uncovertebral joints at C4-5.  

The examiner also recorded an impression of intermittent left hip 
and thigh pain reportedly beginning after the motorcycle accident 
during active service, severe contusions and bruising causing two 
to three months of work loss in 1976 without fracture, and 
significant lower back pain radiating down the left leg since 
2002.  The examiner observed that the assessment of left hip pain 
is limited by his back pain, which radiates down his left leg.  
The examiner reviewed clinical findings and assessed a normal 
left hip.  

The examiner opined that the Veteran's current neck symptoms were 
at least as likely as not the result of his degenerative disc 
disease and multiple injuries over the years after his military 
service, and that the Veteran's left hip discomfort was at least 
as likely as not the result of his logging injures and back 
problem.  The examiner noted it would be speculation to attribute 
either currently manifested neck or left hip problems to events 
that occurred during the Veteran's military service.

In a January 2010 addendum, the examiner clarified that the 
Veteran as likely as not had had myofascial pain in his neck 
following his motorcycle accident in the military service, and at 
the time he first left the military, causing neck pain and 
stiffness.  Following military service, he worked for a number of 
years as a logger and more likely than not had significant 
strains which increased his neck pain on an ongoing basis, 
attributable to his logging activities.  He developed symptoms of 
cervical disc problems ith pain radiating to his right arm in the 
1990s.  The examiner found that the Veteran's current neck 
symptoms and problems were the result of his degenerative disc 
disease.  Based on the available evidence, the examiner observed 
that the Veteran's cervical disc degeneration and current 
symptoms were more likely than not the result of aging and 
repetitive trauma over the years after he left the military and 
were less likely than not secondary to the myofascial pain in his 
neck which occurred during military service.

As rationale, the examiner pointed to medical research noting 
that spinal degenerative changes are apparent on radiographs of 
many adults over the age of 30, and that such changes include a 
sequential change in intervetebral disks with other changes 
including osteophyte formation.  Although the cause of cervical 
spondylosis had not been well defined, aging was clearly an 
important factor.  Referencing the AMA Guide to the Evaluation of 
Disease and Injury Causation published in 2008, the examiner 
observed that a review of automotive injury literature failed to 
support the hypothesis of acute herniation due to traumatic 
loading, and raised the possibility that disc herniation may be 
partially caused by repetitive trauma, as opposed to a single 
lifting event.  However, when considering disc herniation as a 
feature of disc degeneration on magnetic resonance imaging with 
genetic influences, age and smoking, occupational factors did not 
seem to be strongly correlated.  One possible conclusion was that 
disc herniations are caused primarily by genetic, age-related, 
and/or ishemic degeneration.  Trauma, most likely repetitive 
loading fatigue, seems to be of secondary importance.  Other 
conclusions include that repetitive loading may be a confounding 
component of age-related degeneration and that recurrent 
herniations were a manifestation of ongoing disc degeneration.

The examiner further clarified that the Veteran's current left 
hip problem was more likely than not secondary to his logging 
injury after discharge from active service and to the pain 
associated with his back problem which began after the event in 
2002 when he caught his son, and was less likely than not the 
result of injuries that occurred during military.  

In an April 2010 addendum, the examiner explained that he had 
again reviewed the claims file and, in addition, again 
interviewed the Veteran who stated he now believed that he 
injured his right thigh rather than his left thigh while working 
as a logger in 1976, causing him to miss work.  The Veteran 
confirmed that he returned to work operating a yarder, then went 
back to work cutting trees with a chainsaw, then went to work for 
a different employer for a number of years.  He reported he 
returned to work as a yarder in the late 1980s, when he had too 
much left shoulder, neck, and back problems, and that he did this 
until he started driving a truck in the early 1990s.  He again 
stated that when he started driving truck, he experienced left 
hip and neck pain.  The pain increased in his left hip if he 
walked for more than two miles and if he walked up and down 
hills.  In the mid 1990s, he again reported, he developed 
increased neck pain and numbness in his left hand.  He had no 
specific injury but because of the worsening symptoms he had neck 
surgery in 1996 at C6 level.  His neck pain decreased and his 
left arm numbness resolved, although he continued to have mild 
weakness in his left hand.  He continued truck driving until 2002 
when he experienced the incident in which he caught his son and 
developed sudden pain in his low back.  

The examiner stated he continued to have the same conclusion 
after review of the claims file, currently available information, 
and re-interview of the Veteran.  In summary, the examiner 
explained, the Veteran as likely as not had pain from the 
episodes of recurring strain and exertion during and after his 
military service discharge in 1971.  He began working as a logger 
before he was in the military and continued to do that until he 
started driving trucks in the early 1990s.  It was over the years 
after his military service, while working a as a logger, that the 
Veteran more likely than not developed age-related degenerative 
changes to his cervical spine, which led to his cervical disc 
surgery in 1996, 25 years after he left military service.  He 
required his surgery because of degenerative changes in his neck.  
The Veteran's current neck symptoms continued to follow the 
degenerative changes which led to his surgery in 1996, and were 
more likely than not primarily secondary to his degenerative 
changes of the neck.  The examiner noted that he was not aware of 
any relationship between current and past neck problems and the 
incident wherein the Veteran caught his son in 2002.  

The VA examiner has clearly differentiated between the symptoms 
of neck pain which were present following the inservice 
motorcycle accident, and the diagnosed degenerative disc and 
degenerative joint disease of the cervical spine, which the VA 
examiner found to be the result of age, having developed 25 years 
after discharge from active service and many years in the logging 
industry with many intervening accidents, including to the back 
and shoulder.  While the Veteran had myofacial pain following his 
in-service injury, the examiner clearly opined that his current 
symptoms were not related to the in-service injury.  Rather they 
are related to his currently diagnosed degenerative disc disease 
that post dated military service.  The examiner also 
differentiated between left hip pain and any skeletal disability 
of the left hip, which was not found to currently exist by 
clinical evidence.  Rather, the left hip discomfort was found to 
be the result of post-service logging injuries and to pain 
associated with the Veteran's lower back problems, which radiated 
into his left leg and had their onset after the event in 2002 in 
the Veteran reached out to catch his son.

To the extent that the Veteran reports having pain following 
active service until 1991 (for the left hip) and 1996 (for the 
neck), the Board observes that pain alone, without a diagnosis, 
does not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The 
Veteran's current symptoms have been attributed by the competent 
evidence of record to be associated post service injuries rather 
than his in-service accident.  

It is not until 1996, that the medical evidence shows 
degenerative disc disease or degenerative joint disease of the 
cervical spine was diagnosed, and not until 1991 that the medical 
evidence reflects complaints of left hip pain associated with the 
lower back.  This is 25 and 20 years, respectively, after the 
Veteran's discharge from active service and well-beyond the one-
year presumptive period.  38 C.F.R. § 3.309.

To reiterate, VA examination reports dated in 2005 and 2009 with 
addenda in 2010 show degenerative disc disease and degenerative 
joint disease of the cervical spine and left hip bursitis, and 
left hip discomfort not related to active service or any incident 
therein, including the inservice motorcycle accident.  The 
medical evidence presents no other opinions or findings that the 
diagnosed degenerative cervical disc disease and degenerative 
cervical joint disease and left his bursitis and left hip 
discomfort are the result of the Veteran's active service or any 
incident therein, including the inservice motor cycle accident.

The Veteran asserts that his cervical spine and left hip 
disorders are the result of his service, and he has offered his 
statements, testimony, and the statements of his witnesses.  The 
Board has reviewed the statements of the Veteran and his ex-wife, 
who are not medical professionals, and the statement of his 
witness and medic, who is a medical professional.  The Board 
recognizes that the Veteran and his former wife are competent to 
attest to their observations of the Veteran's neck and left hip 
pain with its reported onset during active service and continuity 
since then throughout their marriage and after, to the present.  
The Board further recognizes that the Veteran's witness and medic 
are competent to state that the Veteran was treated during active 
service for injury to his leg and neck.  And, in fact, service 
treatment records and service clinical treatment records document 
treatment of neck strain.  However, this evidence is outweighed 
by the opinions of the VA examiner who had review of the entire 
claims folder, to include service treatment records, service 
clinical treatment records, post-service VA and private treatment 
records, the Veteran's statements and testimony and that of his 
witnesses, examination of the Veteran and review of past and 
current clinical findings.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

In reaching this conclusion, the Board observes that under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis and 
causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Neither the 
Veteran nor his wife is competent to report that his currently 
diagnosed neck disabilities and hip pain are etiologically 
related to his active military service.  To the extent that the 
Veteran's fellow serviceman, a medic, is more than a lay person, 
the Board observes that he confirmed the Veteran's report of an 
in-service injury, but provided no opinion regarding the etiology 
of any currently manifested neck or left hip disability.  

As explained above, the examiner accepted the Veteran's 
statements, and that of his witnesses, that he experienced neck 
and left hip pain after his inservice motorcycle accident that 
existed from service to the present.  However, these symptoms 
were not associated with diagnoses that were found to be the 
result of active service.

As there is no competent medical evidence that provides the 
necessary nexus between the diagnosed cervical degenerative disc 
disease and degenerative joint disease, left hip bursitis or any 
other left hip condition and the Veteran's active service, the 
preponderance of the evidence is against the claim for service 
connection for a neck disorder and a left hip disorder.  There is 
no benefit of the doubt to be resolved; and service connection 
for a neck disorder and left hip disorder are not warranted.  

ORDER

Service connection for a neck disorder is denied.

Service connection for a left hip disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


